437 So.2d 783 (1983)
STATE of Florida, Appellant,
v.
Teresa R. GROWDEN a/k/a Cheryl Lynn Powell, Appellee.
No. 82-2234.
District Court of Appeal of Florida, Second District.
September 16, 1983.
Jim Smith, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for appellant.
Jerry Hill, Public Defender, Bartow, and Robert F. Moeller, Asst. Public Defender, Tampa, for appellee.
*784 PER CURIAM.
The state has appealed from an order granting the appellee's motion to dismiss an information on the ground that section 817.563, Florida Statutes (1981), is unconstitutional. We reverse on the authority of our recent decision in M.P. v. State, 430 So.2d 523 (Fla.2d DCA 1983), wherein we held that section 817.563 is constitutional. See also State v. King, 435 So.2d 370 (Fla.2d DCA 1983).
REVERSED.
HOBSON, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.